F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               MAR 28 2000
                                   TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

  JAMES MISENAR,

                Petitioner-Appellant,                        No. 99-1556
           v.                                                   D. Colo.
  MARK MCKINNA,                                         (D.C. No. 99-Z-1858)

                Respondent-Appellee.


                             ORDER AND JUDGMENT             *




Before , BALDOCK , HENRY , and LUCERO , Circuit Judges.




      Mr. Misenar, incarcerated in the Crowley County Correctional Facility at

Olney Springs, Colorado, proceeding      in forma pauperis , filed pro se a petition for

habeas corpus relief pursuant to 28 U.S.C. § 2254. Mr. Misenar seeks a certificate

of appealability to enable him to challenge the district court’s denial of his petition

for relief. The district court also denied Mr. Misenar’s application for a certificate

of appealability and leave to proceed on appeal    in forma pauperis . For the reasons


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
set forth below, we deny Mr. Misenar’s renewed applications for a certificate of

appealability and for leave to proceed         in forma pauperis and dismiss the appeal.

       We review Mr. Misenar’s contentions de novo, applying the same standards

as the district court in the first instance.      See Anderson v. Coors Brewing Co.   , 181

F.3d 1171, 1175 (10th Cir. 1999). Because Mr. Misenar is proceeding pro se, we

liberally construe his petition.      See Haines v. Kerner , 404 U.S. 519, 520-21 (1972);

Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991).

       Mr. Misenar challenges the constitutionality of his transfer from a state

prison in Washington to the private Crowley County Correctional Facility and

apparently alleges a constitutional due process claim. Mr. Misenar contends that

either the Western Interstate Corrections Compact, Colo. Rev. Stat.§§ 24-6-801 to

-806 or the Interstate Corrections Compact, Colo. Rev. Stat. §§ 24-60-1601 to -

1603, was the appropriate vehicle for transfer. Mr. Misenar contends he is entitled

to a fair hearing regarding the transfer.

       A prisoner may not challenge a transfer as violative of habeas corpus

“unless the custody in which the transferred prisoner will find himself when

transferred is so much more restrictive than his former custody that the transfer . .

. [has] brought about . . . ‘a quantum change in the level of custody.’”        Pischke v.

Litscher , 178 F.3d 497, 499 (7th Cir. 1999) (quoting         Graham v. Broglin , 922 F.2d

379, 381 (7th Cir. 1991)). Mr. Misenar makes no allegation of a “quantum


                                                 -2-
change” in the level of custody, and there is no evidence in the record that the

private facility falls below Eighth Amendment standards for the treatment of

prisoners. See Pischke , 178 F.3d at 500.

       Finally, Mr. Misenar’s transfer is authorized under Colo. Rev. Stat. § 17-1-

104.5, which allows a private prison facility to enter a contract with a state if the

Colorado private facility “is designed to meet or exceed the appropriate security

level for the inmate.” Mr. Misenar’s suggestion that either the Western Interstate

Corrections Compact or the Interstate Corrections Compact governs his transfer is

in error, as each compact governs agreements between the State of Colorado and

other States, not private entities. Mr. Misenar is not entitled to a hearing or

release under this claim.   See also Montanye v. Haymes , 427 U.S. 236, 242 (1976)

(“Only disciplinary transfers having substantial adverse impact on the prisoner

were to call for procedural formalities.”).

       As to Mr. Misenar’s due process challenge, we are neither pointed to nor

can we discern “any other provision of the Constitution that might be violated by

the decision of a state to confine a convicted prisoner” in a privately-owned

prison. Pischke , 178 F.3d at 500; see Montanye , 427 U.S. at 242 (“As long as the

conditions or degree of confinement to which the prisoner is subjected is . . . not

otherwise violative of the Constitution, the Due Process Clause does not in itself

subject an inmate’s treatment by prison authorities to judicial oversight.”);


                                            -3-
Meachum v. Fano , 427 U.S. 215, 225 (1976) (reasoning that inmate’s transfer to a

maximum security facility, albeit one with more onerous conditions was “within

the normal limits or range of custody which the conviction has authorized the State

to impose”). We note that Mr. Misenar may refile his claim under section 1983,

but he “would be foolish to do so” as his claim is “thoroughly frivolous.”   Pischke ,

178 F.3d at 500. As such, we     DENY Mr. Misenar’s applications for a certificate

of appealability and for leave to proceed      in forma pauperis and DISMISS the

appeal.



                                            Entered for the Court,



                                            Robert H. Henry
                                            Circuit Judge




                                              -4-